DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Applicant’s amendments filed on 12/21/2020 have been entered. Claims 1 and 15 have been amended. Claims 5 and 19 have been canceled. Claims 1-4, 6-12, 15-18, 20-26 and 29-38 are pending in this application, with claims 1 and 15 being independent.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/21/2020.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 6-12, 15-18, 20-26 and 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 1 recite newly added limitation "said responsiveness being independent of a position of the optical receiving element relative to the target," which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. the specification does not have support for limitation "said responsiveness being independent of a position of the optical receiving element relative to the target," in a single embodiment.
Note that the specification, in paragraph 51 “responsiveness” is referred to herein as angular view and in paragraph 56, “responsiveness of the grating coupler to the angle of the incident light may be varied.”



7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8. 	Claims 1-4, 6-12, 15-18, 20-26 and 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds the claim language informal and there are numerous issues:
Regarding Claim 1, line 5 recites "... a position of the optical receiving element relative to the target,” There is insufficient antecedent basis for this limitation in the claim. It should probably be "... a position of the plurality of optical receiving element relative to the target,” and the claim will be read as such for the purpose of applying prior art.
Regarding Claim 1, lines 5-6 recites "each optical receiving element”. There is insufficient antecedent basis for this limitation in the claim. It should probably be "the each optical receiving element” and the claim will be read as such for the purpose of applying prior art.
Regarding Claims 2-4, lines 1-2 cites "wherein each optical receiving element”. There is insufficient antecedent basis for this limitation in the claim. It should probably be "wherein the each optical receiving element” and the claim will be read as such for the purpose of applying prior art.
Regarding Claim 15, line 6 recites "... the optical receiving element relative to the target,” There is insufficient antecedent basis for this limitation in the claim. It should probably be "... the each optical receiving element relative to the target,” and the claim will be read as such for the purpose of applying prior art.
Regarding Claim 15, line 6 recites ", each optical receiving element having a field of view”. There is insufficient antecedent basis for this limitation in the claim. It should probably be ", the each optical receiving element having a field of view” and the claim will be read as such for the purpose of applying prior art.
Regarding Claims 16-18, lines 1-2 cites "wherein each optical receiving element”. There is insufficient antecedent basis for this limitation in the claim. It should probably be "wherein the each optical receiving element” and the claim will be read as such for the purpose of applying prior art.
Depending claims are rejected under the same rationale.



Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al., (“Molnar”) [US-2015/0125943-A1]
Regarding claim 15, Molnar teaches a method of forming a 3-D image of a target (Molnar- ¶0004 teaches a lens-less, angle-sensitive pixel (ASP) sensor and ASP devices having increased quantum efficiency and pixel density, which can measure the intensity and incident angle of a light field to provide an image of the light field; ¶0143 teaches this information may be used, e.g., to reconstruct the three-dimensional structure of a scene), the method comprising:
receiving a response from each of a plurality of optical receiving elements, each optical receiving element being responsive to light received from a different direction (Molnar- ¶0015 teaches methods for measuring a light field at a given image plane. Pixel and detector devices disclosed herein are sensitive to both the intensity and the incident angle of incident light from an object scene […] local, micron-scale diffraction gratings at each of a large number of sensor sites are used to capture this information. To distinguish certain of these devices from the typical pixels of digital image sensors, we refer to them herein as “angle-sensitive pixels” (ASPs); ¶0080 teaches separate pixels with gratings shifted by 0, 180 and 270 degrees or, alternatively, 0, 120 and 240 degrees, for example, would extract full angle information), said responsiveness being independent of a position of the optical receiving element relative to the target (Molnar- ¶0088 teaches gratings 402a, 402b – corresponds to claimed “optical receiving elements”; ¶0070-0071 teaches each grating passes light of a different angle - corresponds to claimed “said responsiveness being independent of a position of the optical receiving element”), each optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Molnar- ¶0104 teaches the four diodes, D0, D90, D180 and D270 are not all interleaved with each other, but appear in adjacent pixels, they may encode slightly different incident angles, and so contain some non-redundant information that would be lost in recoding - redundant information is captured by diodes corresponding to respective adjacent gratings); and 
forming the 3-D image in accordance with the received responses and further in accordance with optical transfer functions of the plurality of optical receiving elements (¶0086 teaches the grating separation, z, was limited by available interconnect layer spacing, and pitch, d, chosen from numerical simulations to maximize modulation depth, m, for green (525 nm in vacuum, 350 nm in oxide) light. The responses of these sensors can be approximately modeled by the equations: [equations of response/transfer function] ... where m is a measure of the modulation depth [based on grating couplers parameters], see ¶0082).

Regarding claim 16, Molnar teaches the method of claim 15 and further teaches wherein each optical receiving element is a transparent dielectric element (see Claim 2 rejection for detailed analysis).

Regarding claim 17, Molnar teaches the method of claim 15 and further teaches wherein each optical receiving element is a grating coupler (see Claim 3 rejection for detailed analysis).

Regarding claim 19, Molnar teaches a method of forming a 3-D image of a target (¶0004 teaches a lens-less, angle-sensitive pixel (ASP) sensor and ASP devices having increased quantum efficiency and pixel density, which can measure the intensity and incident angle of a light field to provide an image of the light field; ¶0143 teaches this information may be used, e.g., to reconstruct the three-dimensional structure of a scene), the method comprising:
receiving a response from each of a plurality of optical receiving elements positioned along a surface (¶0015-0016 teaches methods for measuring a light field at a given image plane. Pixel and detector devices disclosed herein are sensitive to both the intensity and the incident angle of incident light from an object scene […] local, micron-scale diffraction gratings at each of a large number of sensor sites are used to capture this information. To distinguish certain of these devices from the typical pixels of digital image sensors, we refer to them herein as “angle-sensitive pixels” (ASPs) […] a first periodic, light diffracting structure having a period, p1, disposed in or on a top surface of the support structure [positioned along a surface]), each optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (see Claim 15 rejection for detailed analysis); and
forming the 3-D image in accordance with the received responses and further in accordance with optical transfer functions of the plurality of optical receiving elements (see Claim 15 rejection for detailed analysis), wherein each optical receiving element has one or more walls having a different angle relative to a reference angle (Molnar- ¶0080 teaches Two metal gratings 302 a, 302 b are placed at a 90 degree lateral offset relative each other over a single, large well-diode 307 integrated into substrate 310. Separate pixels with gratings shifted by 0, 180 and 270 degrees or, alternatively, 0, 120 and 240 degrees, for example, would extract full angle information).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12.	Claims 1-3, 5-7 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar et al., (“Molnar”) [US-2015/0125943-A1] in view of Johnson et al., (“Johnson”) [US-2016/0069997-A1]
Regarding claim 1, Molnar teaches a lens-less 3-D imaging device (¶0004 teaches a lens-less, angle-sensitive pixel (ASP) sensor and ASP devices having increased quantum efficiency and pixel density, which can measure the intensity and incident angle of a light field to provide an image of the light field; ¶0143 teaches this information may be used, e.g., to reconstruct the three-dimensional structure of a scene) comprising:
a plurality of optical receiving elements (Molnar- ¶0015-0016 teaches apparatus utilize the Talbot effect of periodic light diffracting structures [optical receiving elements] to characterize incident light by its magnitude and direction […] a first periodic, light diffracting structure [optical receiving elements]) positioned along a surface  in which a 3-D image of a target is formed (¶0016 teaches a first periodic, light diffracting structure having a period, p1, disposed in or on a top surface of the support structure [positioned along a surface]; ¶0143 teaches this information may be used, e.g., to reconstruct the three-dimensional structure of a scene [a 3-D image of a target is formed]), each optical receiving element being responsive to light received from a different direction (¶0015 teaches pixel and detector devices disclosed herein are sensitive to both the intensity and the incident angle of incident light from an object scene […] local, micron-scale diffraction gratings at each of a large number of sensor sites are used to capture this information. To distinguish certain of these devices from the typical pixels of digital image sensors, we refer to them herein as “angle-sensitive pixels” (ASPs); ¶0080 teaches separate pixels with gratings shifted by 0, 180 and 270 degrees or, alternatively, 0, 120 and 240 degrees, for example, would extract full angle information), said responsiveness being independent of a position of the optical receiving element relative to the target (Molnar- ¶0088 teaches gratings 402a, 402b – corresponds to claimed “optical receiving elements”; ¶0070-0071 teaches each grating passes light of a different angle - corresponds to claimed “said responsiveness being independent of a position of the optical receiving element”), each optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Molnar- ¶0104 teaches the four diodes, D0, D90, D180 and D270 are not all interleaved with each other, but appear in adjacent pixels, they may encode slightly different incident angles, and so contain some non-redundant information that would be lost in recoding - redundant information is captured by diodes corresponding to respective adjacent gratings).
Molnar fails to explicitly teach, but Johnson teaches 
defining a focal zone (Johnson- Fig. 7 and ¶0075-0076 teach measurement systems 760 provide location information about reference marks 792 [defining a focal zone] […] Measurement systems 760 may be mounted on a mechanically stable curved platform 718 […] In cases when reference marks 792 are presented in both fields of view of systems 760 the processing 790 may be performed in a spatially coherent fashion; Fig. 8 and ¶0078 teach the field of view of the measurement channels 830 and 820 cooperates with reference marks 892 to obtain high resolution location information [defining a focal zone]. The precision of system 800 allows relative measurements between reference marks 892 and measurement system 840 to provide improved location information over a wide field of view);
Johnson further teaches
each optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Johnson- ¶0075-0076 teach the measurement systems 760 provide location information about reference marks 792 […] In cases when reference marks 792 are presented in both fields of view of systems 760 the processing 790 may be performed in a spatially coherent fashion. The independent fields of view of measurement systems 760 may be further configured to completely overlap in desired locations on work piece 705 in which case the spatial coherence of system 700 is leveraged across the curved work piece 705 [having a field of view that overlaps with a field of view of at least a subset]; ¶0078-0079 teach the field of view of the measurement channels 830 and 820 cooperates with reference marks 892 to obtain high resolution location information. The precision of system 800 allows relative measurements between reference marks 892 and measurement system 840 to provide improved location information over a wide field of view. FIG. 9 is an embodiment of the invention shown as system 900 […] The layout of the imaging channel 910 includes infinity corrected optics or an objective 914 and captures light information from the reference marks 904 […] Three dimensional spatial information of a measured object such as, but not limited to, a reference mark 904, may be obtained with a single objective 914 using the imaging channel 910 where the relative precision of a distance estimation error is inversely related to the sine of the angle 906 between one or more chief rays of a marginal measurement channel and an on-axis measurement channel, measured at the objective or reference marks 904); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar to incorporate the teachings of Johnson, and apply the configuration in defining a focal zone into the plurality of optical receiving elements positioned along a surface defining a focal zone in which a 3-D image of a target is formed, as taught by Molnar in a lens-less 3-D imaging device.
Doing so would result in improved image quality while making the device compact and inexpensive.

Regarding claim 2, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and further teaches wherein each optical receiving element is a transparent dielectric element (Molnar- ¶0112 teaches one exemplary ASP device 2400 and technique, with a periodic, rectangular binary phase structure 2300 implemented in an intermetal dielectric layer stack).

Regarding claim 3, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and further teaches wherein each optical receiving element is a grating coupler (Molnar- ¶0080 teaches Separate pixels with gratings shifted by 0, 180 and 270 degrees or, alternatively, 0, 120 and 240 degrees, for example, would extract full angle information); 
Johnson further teaches
each optical receiving element is a grating coupler (Johnson- ¶0094: “the period and outer dimensions of the 2D grating in reference mark 1210 provides angular information, while the center of mass provides spatial location information. In one embodiment, using FIG. 12 and FIG. 9, a micro lens array 912 and 924 used in the system 900 as shown in FIG. 9, but with a 35 mm working distance, chief rays from adjacent micro lens elements 902 images with a +/−10 degree angle to the reference mark 904 allowing significant angular separation between measurements. While the coherent application of sub-images formed from different micro lenses 912 and 924 determines Z information, individual sub-images determine x, y spatial location and angle to the plane of the reference mark 1210, relative to the particular chief-ray”).

Regarding claim 6, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and further teaches wherein at least a first subset of the plurality of optical receiving elements has a Gaussian distribution response (Molnar- Fig. 9 shows the measured responses of an ASP as incident angle is swept – suggesting a Gaussian distribution response).

Regarding claim 7, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and further teaches wherein at least a first subset of the plurality of optical receiving elements has a non-Gaussian distribution response (Molnar- Fig. 24d and ¶0058 teach a measured response of the detector as a function of incident angle).

Regarding claim 35, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and further teaches wherein said plurality of optical receiving elements are formed in one or more substrates comprising an illumination source (Johnson- ¶0068; ¶0075-0078 teaches the reference marks 792 cooperate with measurement systems 760, measurement processor 790, and illumination systems 722 a and 722 b to form measurements 715. Measurements 715 may comprise distance information of the location of the reference marks 792. Illumination systems 722 a, 722 b may be, for example, configured on opposing sides of curved work piece 705 and provide first location estimates by using at least one of a transmission, reflection, polarization and opaqueness measurement” “In channel 830, a micro lens array 806 is placed beyond the focal point of common optics 810 and 808. Electromagnetic energy detectors 802 cooperate with micro lens array 806 and light field 804 to form wavefront estimations related to micro lens positions and curvatures in micro lens array 806”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar to incorporate the teachings of Johnson, and apply the configuration of the substrates comprising an illumination source into the plurality of optical receiving elements, as taught by Molnar in a lens-less 3-D imaging device so the plurality of optical receiving elements are formed in one or more substrates comprising an illumination source.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 36, Molnar teaches the method of claim 15 and Molnar fails to explicitly teach, but Johnson teaches wherein said plurality of optical receiving elements are formed in one or more substrates comprising an illumination source (see Claim 35 rejection for detailed analysis).


13.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Cui et al., (“Cui”) [US-8,660,312-B2]
Regarding claim 4, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and fails to explicitly teach, but Cui teaches wherein each optical receiving element is a photo detector (Cui- col 14, lines 47-59: “A light detector 230 (e.g., photosensor) can refer to any suitable device capable of detecting light and generating signals with wavefront data about the intensity, wavelength, wavefront slope, phase gradient in one or more orthogonal directions, and/or other information about the light being detected. The signals may be in the form of electrical current that results from the photoelectric effect. Some examples of suitable light detectors 230 include a charge coupled device (CCD) or a linear or two-dimensional array of photodiodes (e.g., avalanche photodiodes (APDs)). A light detector 230 could also be a complementary metal-oxide-semiconductor (CMOS) or photomultiplier tubes (PMTs). Other suitable light detectors 230 are commercially available”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Johnson to incorporate the teachings of Cui, and apply the photo detector into the optical receiving elements, as taught by Molnar/Johnson in a lens-less 3-D imaging device.
Doing so would improve image quality while providing high throughput in a compact and inexpensive device.


14.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 8, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 2 and fails to explicitly teach, but Wang teaches wherein each of the plurality of grating couplers has a same angular view (Wang- ¶0037 teaches the selection of the light-emitting direction and color can be realized by the coupling of a given mode in a wave guide layer (namely the lower substrate) by the wave-guide grating coupler, namely the wave-guide grating coupler couples light with given wavelength from one surface of the display panel in a given direction […] In addition, the display device may be also used for flat panel display. In this case, the gratings select large period (more than 1 .mu.m) and have more diffraction orders, and uniform display within certain angular field of view [same angular view] is realized by combining with some scattering structures, such as scattering membranes).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson to incorporate the teachings of Wang, and combining the gratings that uniform display within certain angular field of view into the plurality of grating couplers, as taught by Molnar/Johnson in the lens-less 3-D imaging device so each of the plurality of grating couplers has a same angular view.
Doing so would result in improved image quality while making the device compact and inexpensive.


15.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Cui et al., (“Cui”) [US-8,660,312-B2], further in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 9, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 4 and fails to explicitly teach wherein each of the plurality of photo detectors has a same angular view.
However, Cui teaches the plurality of photo detectors (Cui- col 14, lines 47-59: “A light detector 230 (e.g., photosensor) can refer to any suitable device capable of detecting light and generating signals with wavefront data about the intensity, wavelength, wavefront slope, phase gradient in one or more orthogonal directions, and/or other information about the light being detected. The signals may be in the form of electrical current that results from the photoelectric effect. Some examples of suitable light detectors 230 include a charge coupled device (CCD) or a linear or two-dimensional array of photodiodes (e.g., avalanche photodiodes (APDs)). A light detector 230 could also be a complementary metal-oxide-semiconductor (CMOS) or photomultiplier tubes (PMTs). Other suitable light detectors 230 are commercially available”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Johnson to incorporate the teachings of Cui, and apply the photo detector into the optical receiving elements, as taught by Molnar/Johnson in a lens-less 3-D imaging device.
Doing so would improve image quality while providing high throughput in a compact and inexpensive device.
The prior art fails to explicitly teach, but Wang teaches
a same angular view (Wang- ¶0037 teaches the selection of the light-emitting direction and color can be realized by the coupling of a given mode in a wave guide layer (namely the lower substrate) by the wave-guide grating coupler, namely the wave-guide grating coupler couples light with given wavelength from one surface of the display panel in a given direction […] In addition, the display device may be also used for flat panel display. In this case, the gratings select large period (more than 1 .mu.m) and have more diffraction orders, and uniform display within certain angular field of view [same angular view] is realized by combining with some scattering structures, such as scattering membranes).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson to incorporate the teachings of Wang, and combining the uniform display within certain angular field of view into the photo detectors, as taught by Cui in the lens-less 3-D imaging device, as taught by Molnar/Johnson so each of the plurality of photo detectors has a same angular view.
Doing so would result in improved image quality while making the device compact and inexpensive.


16.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1]
Regarding claim 10, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and fails to explicitly teach, but Hvass teaches wherein the plurality of optical receiving elements are positioned along inner surfaces of an icosahedron (Hvass- Fig. 4 and ¶0032 teach the outer optical elements may form a substantially complete truncated icosahedron).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson to incorporate the teachings of Hvass, and combining the truncated icosahedron into the the plurality of optical receiving elements, as taught by Molnar/Johnson in the lens-less 3-D imaging device so the plurality of optical receiving elements are positioned along inner surfaces of an icosahedron.
Doing so would result in improved image quality while making the device compact and inexpensive.


17.	Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1], still further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 11, Molnar in view of Johnson and Hvass, teaches the lens-less 3-D imaging device of claim 10 and further teaches wherein each of at least a subset of the inner surfaces of the icosahedron (see Claim 10 rejection for detailed analysis), and fails to explicitly teach, but Hvass teaches comprises a circuit board on which at least a subset of the plurality of receiving elements are disposed (Russell- ¶0030 teaches FIG. 2 shows another close-up view of a segment of an AEMS, also implemented in—and essentially disposed within—an electro-active polymer (EAP) substrate. AEMSs can also be disposed upon or within flexible PCBs; conductive fabrics; conductive foam (e.g., carbon-impregnated foam) or other conductive, semi-conductive, or non-conductive strata or substrates. AEMS capabilities will vary widely, depending on chosen substrates, number of Array Elements per unit area, type of electrical and/or mechanical connections between Array Elements, etc.”).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Hvass to incorporate the teachings of Russell, and combining the flexible circuit board in Russell with the plurality of receiving elements, as taught by Molnar in the lens-less 3-D imaging device so each of at least a subset of the inner surfaces of the icosahedron comprises a circuit board on which at least a subset of the plurality ofreceiving elements are disposed.
Doing so would allow the method to be used in articles of clothing and in other applications where a rigid circuit board is not piratical.

Regarding claim 12, Molnar in view of Johnson, Hvass and Russell, teaches the lens-less 3-D imaging device of claim 11 and further teaches wherein
at least one of the circuit boards comprises control circuitry (see Claim 11 rejection for detailed analysis) configured to form the 3-D image in accordance with received responses of the optical receiving elements and further in accordance with optical transfer functions of the of optical receiving elements (Molnar- ¶0015 teaches methods for measuring a light field at a given image plane. Pixel and detector devices disclosed herein are sensitive to both the intensity and the incident angle of incident light from an object scene […] local, micron-scale diffraction gratings at each of a large number of sensor sites are used to capture this information. To distinguish certain of these devices from the typical pixels of digital image sensors, we refer to them herein as “angle-sensitive pixels” (ASPs); ¶0086 teaches the grating separation, z, was limited by available interconnect layer spacing, and pitch, d, chosen from numerical simulations to maximize modulation depth, m, for green (525 nm in vacuum, 350 nm in oxide) light. The responses of these sensors can be approximately modeled by the equations: [equations of response/transfer function] ... where m is a measure of the modulation depth [based on grating couplers parameters], see ¶0082).


18.	Claims 18, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Cui et al., (“Cui”) [US-8,660,312-B2]
Regarding claim 18, Molnar teaches the method of claim 15 and Molnar fails to explicitly teach, but Cui teaches wherein each optical receiving element is a photo detector (see Claim 4 rejection for detailed analysis).

Regarding claim 20, Molnar teaches the method of claim 15 and Molnar fails to explicitly teach, but Cui teaches wherein at least a first subset of the plurality of optical receiving element has a Gaussian distribution response (see Claim 6 rejection for detailed analysis).

Regarding claim 21, Molnar teaches the method of claim 15 and Molnar fails to explicitly teach, but Cui teaches wherein method of claim 15 wherein at least a first subset of the plurality of optical receiving element has a non-Gaussian distribution response (see Claim 7 rejection for detailed analysis).


19.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 22, Molnar teaches the method of claim 17 and fails to explicitly teach, but Wang teaches wherein each of the plurality of grating couplers has a same angular view (see Claim 8 rejection for detailed analysis).
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.


20.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Cui, further in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 23, Molnar in view of Cui and Wang, teaches the method of claim 15 and further teaches wherein each of the plurality of photo detectors has a same angular view (see Claim 9 rejection for detailed analysis).


21.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1]
Regarding claim 24, Molnar in view of Hvass, teaches the method of claim 15 and further teaches wherein the plurality of optical receiving elements are positioned along inner surfaces of an icosahedron (see Claim 10 rejection for detailed analysis).


22.	Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1], further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 25, Molnar in view of Hvass and Russell, teaches the method of claim 24 and further teaches wherein each of at least a subset of the inner surfaces of the icosahedron comprises a circuit board on which the plurality of receiving elements are disposed (see Claim 11 rejection for detailed analysis).

Regarding claim 26, Molnar in view of Hvass and Russell, teaches the method of claim 25 and further teaches wherein at least one of the circuit boards comprises control circuitry configured to form the 3-D image in accordance with received responses of the optical receiving elements and further in accordance with optical transfer functions of the optical receiving elements (see Claim 12 rejection for detailed analysis).


23.	Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 29, Molnar teaches the method of claim 15 and Molnar fails to explicitly teach wherein said surface comprises at least one flexible circuit board.
However, Russell teaches 
a 3-D imaging system (Russell- ¶0094 teaches it is one primary object, to provide dynamic, physically, spatially manipulated system devices, which “sample” and/or “simulate” 3D objects and (periodically or continuously) transmit sampled message data to a computer or microprocessor for image processing and/or other processing”) and further teaches the use of at least one flexible circuit board (Russell- ¶0030 teaches FIG. 2 shows another close-up view of a segment of an AEMS, also implemented in—and essentially disposed within—an electro-active polymer (EAP) substrate. AEMSs can also be disposed upon or within flexible PCBs; conductive fabrics; conductive foam (e.g., carbon-impregnated foam) or other conductive, semi-conductive, or non-conductive strata or substrates. AEMS capabilities will vary widely, depending on chosen substrates, number of Array Elements per unit area, type of electrical and/or mechanical connections between Array Elements, etc.”).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar to incorporate the teachings of Russell, and combining the flexible circuit board in Russell with the surface, as taught by Molnar in the lens-less 3-D imaging device.
Doing so would allow the method to be used in articles of clothing and in other applications where a rigid circuit board is not piratical.

Regarding claim 30, Molnar in view of Russell, teaches the method of claim 29 and further teaches wherein the flexible circuit board (see Claim 29 rejection for detailed analysis) comprises one or more flex sensors (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 teaches FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object.”; ¶0037 teaches NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0).

Regarding claim 31, Molnar in view of Russell, teaches the method of claim 29 and further teaches wherein the flexible circuit board (see Claim 29 rejection for detailed analysis) comprises one or more strain gauges (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 teaches FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object; ¶0037 teaches NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0).


24.	Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 32, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and fails to explicitly teach wherein said surface comprises at least one flexible circuit board.
However, Russell teaches 
a 3-D imaging system (Russell- ¶0094 teaches it is one primary object, to provide dynamic, physically, spatially manipulated system devices, which “sample” and/or “simulate” 3D objects and (periodically or continuously) transmit sampled message data to a computer or microprocessor for image processing and/or other processing”) and further teaches the use of at least one flexible circuit board (Russell- ¶0030 teaches FIG. 2 shows another close-up view of a segment of an AEMS, also implemented in—and essentially disposed within—an electro-active polymer (EAP) substrate. AEMSs can also be disposed upon or within flexible PCBs; conductive fabrics; conductive foam (e.g., carbon-impregnated foam) or other conductive, semi-conductive, or non-conductive strata or substrates. AEMS capabilities will vary widely, depending on chosen substrates, number of Array Elements per unit area, type of electrical and/or mechanical connections between Array Elements, etc.”)
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson to incorporate the teachings of Russell, and combining the flexible circuit board in Russell with the surface, as taught by Molnar/Johnson in the lens-less 3-D imaging device.
Doing so would allow the method to be used in articles of clothing and in other applications where a rigid circuit board is not piratical.

Regarding claim 33, Molnar in view of Johnson and Russell, teaches the lens-less 3-D imaging device of claim 32 and further teaches wherein the flexible circuit board (see Claim 32 rejection for detailed analysis) comprises one or more flex sensors (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 teaches FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object.”; ¶0037 teaches NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0”).
	
Regarding claim 34, Molnar in view of Johnson and Russell, teaches the lens-less 3-D imaging device of claim 32 and further teaches wherein the flexible circuit board (see Claim 32 rejection for detailed analysis) comprises one or more strain gauges (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 teaches FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object.”; ¶0037 teaches NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0”).


25.	Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Guo Qiang Patrick Lo, (“Lo”) [WO-2012/044250-A1]
Regarding claim 37, Molnar in view of Johnson, teaches the lens-less 3-D imaging device of claim 1 and fails to explicitly teach, but Lo teaches wherein each optical receiving element is a plasmonic antenna (Lo- ¶0009-0010 teaches the metal-semiconductor-metal (MSM) Ge photodetector may enable simultaneously high responsivity and speed by using a SP antenna including a split bull's eye structure” “This photodetector may fully be CMOScompatible and may lead to the development of next-generation nanometer-scale silicon-based optoelectronic devices” “In various embodiments, concentric and parallel grooves may typically be served as opaque surface corrugations surrounding a single aperture or through-hole portion for plasmonic antenna, which may be termed as bull's eye structure and linear grating, respectively).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson to incorporate the teachings of Lo, and combining the plasmonic antenna in Lo with the surface, as taught by Molnar/Johnson in the lens-less 3-D imaging device.
Doing so would break an inherent trade-off between speed and quantum efficiency.


26.	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Guo Qiang Patrick Lo, (“Lo”) [WO-2012/044250-Al]
Regarding claim 38, Molnar teaches the method of claim 15 and fails to explicitly teach, but Lo teaches wherein each optical receiving element is a plasmonic antenna (see Claim 37 rejection for detailed analysis).


Response to Arguments
27.	Applicant's arguments, see pages 8-10, filed on December 21, 2020, with respect to
the 102 and 103 rejections have been fully considered but they are not persuasive. 
On page 8, Applicant's Remarks, with respect to independent claim 15, the Applicant argues that there is no teaching, no any suggestion, in paragraph [0080] of Molnar of "receiving a response from each of a plurality of optical receiving elements ... each optical receiving
element being responsive to light received from a different direction". Examiner respectfully disagrees with that argument. According to the recited claim 15, Molnar teaches measuring a light field at a given image plane. Pixel and detector devices are sensitive to both the intensity and the incident angle of incident light from an object scene (See Molnar, paragraph 15). The intensity and the incident angle of incident light from an object scene would correspond to the claimed “optical receiving element being responsive to light received from a different direction”. In addition, Molnar teaches separate pixels with gratings shifted by 0, 180 and 270 degrees or, alternatively, 0, 120 and 240 degrees would extract full angle information corresponding to optical receiving element (See Molnar, paragraph 80) and gratings 402a, 402b – corresponds to claimed “optical receiving elements” (See Molnar, paragraph 80). Furthermore, Molnar teaches each grating passes light of a different angle corresponds to the claimed “each optical receiving element being sensitive responsive to light received from a different direction” (See Molnar, paragraphs 70-71). Applicant further argues that Molnar fails to teach or suggest "... said responsiveness being independent of a position of the optical receiving element relative to the target ... " Examiner respectfully disagrees with that argument. In fact, each grating passes light of a different angle would broadly read on "... said responsiveness being independent of a position of the optical receiving element relative to the target ... " Moreover, the responsiveness of a light detecting element, in this case a optical receiving element, is dependent on the position of the light detecting element relative to light reflected/emitted from an imaged target/scene. The response of each light detecting element to light impinging on said element is dependent on the portion of the target scene that the sensor is imaging. That is, the response generated by an optical receiving element at one side of the image sensor depends on the light received (impinging on the optical receiving element) from the corresponding portion of the target scene.
Thus the Examiner respectfully submits that claim 15 is disclosed by the prior art.
28.	On pages 9-10 of the Applicant's Remarks, the Applicant argues that the remaining independent claim 1 is not taught by the prior art for reasons similar to those discussed in regard to claim 15, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619